Citation Nr: 9929473	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-02 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a service-connected left knee arthroplasty, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an increased disability rating for right 
knee anterior cruciate ligament (ACL) tear and overuse 
syndrome, currently evaluated as 10 percent disabling.

3.  Entitlement to total rating based on individual 
unemployability due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to 
August 1962.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 1997 from the Jackson, 
Mississippi Regional Office (RO) of the Department of 
Veterans Affairs (VA), which in part, denied increased 
evaluations for the veteran's left and right knee disorders 
and denied entitlement to a total disability evaluation due 
to individual unemployability.  

The Board notes that the veteran raised a claim for 
entitlement to service connection for an ankle injury as 
secondary to the service connected left knee disorder in 
January 1991, and raised it again in October 1991.  In a 
February 1992 rating decision, the RO deferred judgment on 
this matter pending medical evaluation, but has yet to 
further address this matter.  This matter is referred thereto 
for further development.

The issue of a total rating based on individual 
unemployability due to service-connected disabilities will be 
addressed in the REMAND section of this decision.  


FINDINGS OF FACT

1.  The veteran's left knee arthroplasty, times two, is 
manifested by severe disability of the left knee resulting in 
an inability to ambulate more than very short distances, 
resulting in the usage of a scooter cart to ambulate, with 
findings on most recent examination of pain on motion; 
inability to stand on heels or toes and a demonstrated 
antalgic gait, which worsened when made to walk beyond six 
feet.

2  The veteran's right knee disability is manifested by 
symptoms of mild tenderness; no crepitus; nearly full range 
of motion from 0 to 130 with no pain on motion; and some 
questionable laxity medially and laterally, resulting in only 
slight disability. 


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent rating, and no more, for 
residuals of a left knee total arthroplasty have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991), 38 C.F.R. Part 4, 
§ 4.71a  Diagnostic Codes 5055 (1999).

2.  The criteria for an increased evaluation for a right knee 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5257, 
5260, 5261, 5262 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that the veteran was treated 
for an injury to the left knee in April 1962, when he 
sustained a tear of the medial collateral ligament (MCL) and 
peripheral detachment of the medial meniscus.  He underwent 
arthrotomy surgery with repair of the MCL and excision of the 
medial meniscus to the left knee in May 1962.  

In April 1963, the veteran underwent a VA examination at 
which tine he complained that the left knee caused him 
trouble, with contentions that it would pop and become 
dislocated and sway sideways.  He was noted to have some 
lateral sway in the left knee, episodes of dislocation and 
limited flexion of 0 to 70 degrees, and was diagnosed with 
the same, status post arthroscopy left knee.  He was also 
noted to have surgical scars that were nontender, nonadherent 
and nondisabling.  In November 1963 a "final physical" 
noted complaints of left knee aching all the time and locking 
at times.

By rating decision dated in January 1964, service connection 
was granted by the RO for post operative removal of left 
medial meniscus and repair of collateral ligaments, and a 10 
percent evaluation was assigned pursuant to Diagnostic Code 
5259.

The veteran continued to receive treatment at the VA for left 
knee problems, as noted throughout March and April 1969.  In 
December 1970, he underwent his second surgery to the left 
knee, which included arthrogram and arthrotomy with 
reconstruction of the ACL.  He was awarded temporary total 
disability from December 1970 to March 1971 due to this 
surgery by the RO in a January 1971 rating decision, which 
continued to evaluate the left knee disorder as 10 percent 
disabling, following the temporary total evaluation.  

He reinjured the knee in a fall in March 1971, and was 
assessed with internal derangement of the left knee with 
anterior cruciate instability.  He underwent arthrotomy of 
the left knee with pesanerinus transfer surgery in August 
1971.  Another temporary total evaluation from August to 
December 1971 was awarded by the RO in an October 1971 rating 
decision, which returned the evaluation to 10 percent 
following the period of convalescence.

In January 1972, he continued to have left knee anterior 
cruciate instability and medial collateral weakness and 
fusion was discussed, but found not indicated at the time.   
By rating decision of February 1972, the RO increased its 
evaluation of the veteran's left knee disorder to 20 percent 
disabling following an extension of the temporary total 
rating to an additional 30 days.  The left knee disability 
was now evaluated under Diagnostic Code 5257. 

Findings from a January 1986 VA examination included a mild 
left limp observed when the veteran walked without using his 
knee brace.  Atrophy of an inch and a half was noted of the 
left thigh and one half inch in the calf.  A mild anterior 
drawer sign was noted as was a mild valgus spring of 3 
degrees.  The knee was not frankly unstable and it did not 
have  a real effusion.  Crepitus was noted, and an occasional 
clunk, but no real pivot shift.  Right knee findings included 
mild crepitation from 10 degrees to 130 degrees.  X-ray 
findings of both knees were consistent with early 
osteoarthritic changes.  The diagnoses included the X-ray 
findings, old meniscectomy and ligament repairs of the left 
knee with borderline stability and right knee with mild 
changes but clinically good function.

In December 1986, he underwent another left knee arthroscopy, 
with shaving of the lateral patella, lateral anterior 
cruciate reconstruction with AO screw for diagnoses of 
anterior medial, anterior lateral rotary instability of the 
left knee, lateral facet chondromalacia patella left knee and 
mild degenerative joint disease of the medial compartment of 
the left knee.  By rating decision of April 1987, the RO 
awarded temporary total disability from December 1986 to 
February 1987, then returned the evaluation to 20 percent for 
the left knee disorder.  

In February 1988, the veteran continued to have problems and 
was considered for possible graft surgery for chronic ACL 
failure.  In April 1988, he underwent left knee arthroscopy 
and reconstruction using a Gore-Tex graft.  In June 1988, two 
months post surgery, he continued to have left knee 
complaints of pain and instability, but also began reporting 
about pain and instability to the right knee.  Positive pivot 
and Lachmans findings were noted on the right knee, but not 
the left.  The RO assigned temporary total disability 
benefits from April to September 1988, before returning the 
evaluation to 20 percent in a July 1988 rating decision.

On VA examination in August 1988, the examiner noted 
significant medial and lateral joint line tenderness in the 
right knee, with positive Lachmans, one plus anterior drawers 
sign without firm in point and positive pivot shift, with no 
other significant findings of the right knee.  Range of 
motion of the right knee was 10-140 degrees.    Left knee 
findings included slight varus valgus wobble, one two plus 
Lachmans with firm in point, negative anterior drawer sign 
and one plus pivot shift.  Range of motion of the left knee 
was 5-125 degrees.  He could heel and toe walk and squat 
halfway down and rise again.  The diagnoses included 
residuals of left knee surgery with torn ACL, medial 
collateral ligament (MCL) tear and torn medial meniscus, 
status post meniscectomy, multiple operative reconstructive 
procedures of the left knee and ACL tear and overuse syndrome 
of the right knee.    

In September 1988 the veteran underwent ACL reconstruction 
for the right knee, using a semitendinosus graft.  The 
diagnosis rendered was anterolateral rotary instability of 
the right knee.  

By rating decision of October 1988, the RO granted service 
connection for the right knee ACL tear and overuse syndrome 
and assigned a 10 percent evaluation under Diagnostic Code 
5257.  The 20 percent evaluation for the left knee was 
continued under Diagnostic Code 5002-5258.  

The RO awarded the veteran a temporary total disability 
evaluation from September to November 1988, then resumed a 10 
percent evaluation for the right knee disorder, in a December 
1988 rating decision.  He continued to undergo therapy for 
his left and right knee problems through 1989.  

The report from a February 1991 VA examination noted that the 
veteran walked with a moderate left limp in braces, and 
without them, was very cautious about moving other than 
straight ahead.   He could walk on his heels and toes, but 
could only squat to 90 degrees.  Findings of laxity were 
noted on the left side at abducting and rotation, and a 
slight posterior laxity at the right was noted, but not 
regarded as unstable.   The examination diagnosed history of 
old injury to the left knee with multiple surgeries and 
residual traumatic arthritis, moderate laxity, especially for 
rotation, and valgus and secondary laxity, right knee.  

In November 1991, the veteran underwent total left knee 
arthroplasty surgery.  In January 1992, approximately six 
weeks post surgery, he still had decreased range of motion 
and was undergoing physical therapy.  By rating decision of 
February 1992, a temporary total evaluation was awarded for 
the left knee disorder from January 1992 to January 1993, 
thereafter a 30 percent evaluation was assigned under 
Diagnostic Code 5055.  

In April 1995, after a history of continued left knee pain 
since the left knee replacement in February 1992, the veteran 
underwent revision of the left total knee replacement.  He 
also underwent a removal of a screw from the right knee.  
Subsequently, the RO awarded a total disability evaluation 
from April 1995 to April 1996 and resumed a 30 percent 
evaluation for the total left knee arthroplasty under 
Diagnostic Code 5055.  The right knee disorder continued to 
be evaluated as 10 percent disabling under DC 5257.

In July 1997, the veteran underwent a VA examination of the 
left and right knees.  He complained that he continued to 
have a lot of pain in the left knee, following the lengthy 
surgical history.  He claimed the knee swelled once in 
awhile.  He claimed to be able to walk across the room, but 
no further.  He noted that he takes 10 Tylenol in 24 hours.  
The veteran noted that he also had pain and frequent popping 
in the right knee.  He ambulated with a normal gait.  His 
left knee had multiple scars.  He had full extension and 100 
degrees of flexion.  He had no swelling, effusion or 
retropatellar crepitation.  The examiner could detect no 
laxity to varus and valgus stress.  The anterior drawer test 
and Lachman tests were moderately positive.  The right knee 
showed full extension and 135 degrees of flexion.  He had a 
trace of retropatellar crepitation.  He had no swelling or 
effusion.  His ligaments were stable to varus and valgus 
stress in extension and 30 degrees of flexion.  The anterior 
drawer test, posterior drawer test and Lachman's were 
negative.  X-ray study of the left knee showed a three part 
total knee replacement, well aligned with no loosening of any 
of the components.  X-ray study of the right knee showed a 
metallic washer on the medial aspect of the proximal tibia 
and lateral aspect of the distal femur.  A tact was noted in 
the tibia through which the tendon graft was run and he had 
slight narrowing of the articular cartilage in the medial 
compartment.  There was no subchondral cysts or osteophyte 
present.  The impression rendered was status post total left 
knee replacement, status post right anterior cruciate 
ligament reconstruction resulting in a stable knee.  

VA treatment records from 1998 reveal increasing problems 
with the left knee.  In January 1998, the left knee was said 
to get painful and hot, while just walking for 10 feet.  He 
was also noted to be diabetic and have coronary artery 
disease.  It was reported that he needed a motorized way to 
get around, and did not want surgery on the knee.  Another 
January 1998 treatment record assessed him with degenerative 
joint disease and noted he was awaiting fusion.  In February 
1998, he was noted to be status post total left knee 
arthroplasty and right knee surgery, and could walk with a 
cane or crutch inside the house.  He required a scooter for 
outdoor activity and the physician's plan was for the veteran 
to agree to a personal scooter.  

The report from an April 1998 VA examination noted that the 
veteran had a second total left knee replacement in 1995, and 
that lately he had been ambulating for very short distances 
and using a motorized scooter for most of his mobility 
purposes, upon recommendation of the VA surgeon at the 
orthopedic center.  He was also noted to be considered for 
more left knee surgery, but due to cardiac problems it was 
being postponed or undecided on by the veteran.  Subjectively 
he complained that the pain was severe and constant in the 
left knee.  He was said to be unable to walk particularly on 
the left lower extremity, as it gives way.  The right knee 
was also said to give away, but not as often.  He was 
observed to be in mild to moderate distress due to pain, and 
he arrived on a motorized scooter.  He could get off the 
scooter and onto the examination table without difficulty.  
However, he had to walk approximately 6 feet to the table, at 
which time it was felt he had some instability in the left 
knee as he continued to bend the left knee, and it appeared 
as if he had an antalgic gait, more to the left.  He was made 
to walk a few more times across the room, and the gait 
pattern got worse as he walked on.  He was able to sit on the 
examination table without discomfort.  

Upon examination, there was mild tenderness on the right knee 
and moderate tenderness on the left knee, especially on the 
medial aspect of the knee.  Multiple surgical scars were 
noted bilaterally, especially on the left knee.  There were 
crepitations on the left side.   No crepitations were found 
on the right side.  No medial or lateral instability was 
noted, however there may be some questionable laxity medially 
and laterally.  On the left knee he had limited rotation, 
whereas the right knee rotation was normal.  Range of motion 
was 0 to 130 degrees on the right knee and in the left knee 
it was -5 to 100 degrees.  He had difficulty during range of 
motion of the left knee.  He was able to get off the 
examination table; however he had difficulty walking on his 
toes and heels, and he could not stand on his toes or heels.  
He could put on his shoes without difficulty, but again could 
not walk or stand on his toes and heels.  He was able to 
slowly walk with the same antalgic gait to the scooter and 
maneuver it safely.  The pertinent impressions rendered were 
status post left knee total replacement twice; status post 
right knee ACL reconstruction.  Comments noted that the 
veteran had been seen regularly by the orthopedic surgeons at 
the VA medical center and it was their opinion and that of 
the major medical treatment committee that the veteran needed 
a motorized scooter due to the medical condition of both 
knees and inability to ambulate for even short distances.  
The examiner's opinion also stated that the veteran would not 
be able to obtain or maintain gainful employment in his field 
of expertise.

X-rays from April 1998 revealed that the right knee 
demonstrated linear tracks in the distal femur and proximal 
tibia extending to the intercondylar regions and suggested 
previous surgery for ACL.  Two metallic rings projected 
adjacent to the proximal tibia along the medial aspect and 
the single metallic ring along the lateral aspect of the 
distal shaft of the femur.  Minimal periosteal reaction was 
noted along the lateral shaft of the distal femur and minimal 
narrowing of joint space in the medial compartment was noted.  
The left knee revealed prosthesis present and no definite 
change since July 1997.

Analysis

Initially the Board finds that the veteran's claim is "well 
grounded" within the meaning of  38 U.S.C.A. § 5107(a)(West 
1991); that is, he has presented a claim that is plausible.  
See Proscelle v. Derwinski,  2 Vet.App. 629 (1992).  He has 
not alleged any records of probative value that may be 
obtained, and which have not already been associated with the 
claims file, are available.  The Board accordingly finds that 
the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a)(West 1991), is satisfied.

The veteran's left and right knee disorders are rated 
pursuant to diagnostic codes in the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1999) (Rating Schedule).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7 
(1999).  It is noteworthy that the pyramiding of the same 
disability under various diagnoses is to be avoided. 38 
C.F.R. § 4.14 (1999).  Additionally 38 C.F.R. §§ 4.40 and 
4.45 (1999) must also be considered in determining the extent 
of a knee disability.  See DeLuca v. Brown, 8 Vet.App. 202 
(1995).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (1999).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In this case, the veteran's left knee has most recently been 
evaluated under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (1999).  Prior to the veteran's knee 
replacement surgeries in 1991 and 1997, his left knee had 
been rated under Diagnostic Codes 5257, 5259 and 5002-5258.  
The veteran's right knee disability has been consistently 
rated under Diagnostic Code 5257.  

Under Diagnostic Code 5257, knee, other impairment of, 
recurrent subluxation or lateral instability, a 30 percent 
evaluation is warranted for severe impairment, a 20 percent 
evaluation is for a moderate impairment and a 10 percent 
evaluation is warranted for a mild impairment.  

Under Diagnostic Code 5258, a 20 percent evaluation is 
warranted for cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain and effusion into the joint.  

Under Diagnostic Code 5259, a 10 percent evaluation is 
warranted for cartilage, semilunar, removal of, symptomatic.  

Diagnostic Code 5055 provides for a minimum rating of 30 
percent with an analogous rating under Diagnostic Codes 5256, 
5261, or 5262 for intermediate degrees of residual weakness, 
pain, or limitation of motion.  The next higher evaluation 
under Diagnostic Code 5055, a 60 percent rating, contemplates 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity.  A 100 percent rating is 
for application for one year following implantation of a 
prosthesis.  As noted previously, the veteran did receive a 
100 percent rating for one-year periods following the 
November 1991 surgery and the April 1995 revision surgery.  
Since then, his left knee has continued to be evaluated as 30 
percent disabling.

Because the record does not reflect that the veteran has 
ankylosis of either knee, Diagnostic Code 5256 is not 
applicable.   

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 60 degrees is zero percent; 
flexion limited to 45 degrees is ten percent; flexion limited 
to 30 degrees is 20 percent; and flexion limited 15 degrees 
is 30 percent.  38 C.F.R. Part 4, DC 5260 (1999).  
Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to five degrees is 
zero percent; extension limited to ten degrees is ten 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. Part 4, DC 5261 (1999).

Upon review of the evidence, the Board finds that the 
veteran's left knee disorder warrants an increased evaluation 
to 60 percent under Diagnostic Code 5055.  The evidence 
clearly shows that he has had chronic residuals consisting of 
severe painful motion or weakness in the affected extremity, 
following two left knee replacement surgeries.  The most 
recent VA examination of April 1998 demonstrated that he 
walked for six feet, bending the left knee with an antalgic 
gait, and when made to walk further, the gait pattern became 
worse.  He was also noted to have been prescribed a scooter 
for ambulation, due to his orthopedic problems, which are 
primarily in his left knee.  He was noted to have difficulty 
on range of motion of the left knee, some questionable laxity 
and crepitation.  He was also noted to be unable to stand on 
his heels or toes.  The evidence further indicates that the 
veteran's left knee residuals continue to be severe enough to 
warrant discussion of possible further surgery, including 
fusion, that appears to have been deferred due to other 
medical problems.  The Board notes that a 60 percent 
evaluation is the maximum evaluation under the additional 
diagnostic codes for a knee disorder.  

Regarding the veteran's right knee disorder, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for the veteran's right knee disorder.   
His symptoms shown on most recent examination of April 1998 
included mild tenderness, with no crepitations, and no medial 
or lateral instability except for some questionable laxity 
medially and laterally.  The veteran had nearly a full range 
of motion of the right knee, with no complaints of pain on 
motion, which had been elicited on the left side during the 
same examination.  Since his surgery to repair his right ACL 
in 1988, with screw removal in 1995, his right knee disorder 
has not demonstrated a limitation of motion that would meet 
the criteria for a 20 percent evaluation under Diagnostic 
Code 5261 or 5262, nor is there evidence of moderate 
recurrent subluxation or instability that would meet the 
criteria for a 20 percent evaluation under Diagnostic Code 
5257.  Nor is there evidence of the semilunar cartilage being 
dislocated with frequent episodes of locking pain and 
effusion, which would warrant a 20 percent under Diagnostic 
Code 5258.  In sum, his right knee symptoms are shown to 
continue to result in slight impairment.

The Board notes that, because the veteran's left and right 
knee disorders involve degenerative changes, as noted in the 
record showing osteoarthritic changes for both knees in 
January 1986, the issue of a separate rating must be 
addressed.  The Rating Schedule allows for a separate rating 
based on arthritis.  38 C.F.R. § 4.71a, DC 5003, 5010 (1999).  
However, to warrant a separate rating for residuals of the 
same service-connected disability, it is required that "none 
of the symptomatology for any [of the residuals] is 
duplicative of or overlapping with the symptomatology of the 
other[s]." Esteban v. Brown, 6 Vet. App. 259 (1994).  The 
VA's General Counsel has issued a precedential opinion, which 
is binding on both the RO and the Board, pertaining to the 
availability of a separate rating for arthritis.  In it, the 
General Counsel stated that, although a veteran can be rated 
separately for arthritis, "a separate rating must be based 
upon additional disability."  VAOGCPREC 23-97 (July 1, 
1997).  Here, the veteran is already rated the maximum 
schedular evaluation for the left knee and is not shown to 
demonstrate any significant limitation of motion due to pain 
in the right knee, so a separate rating for arthritis, also 
based on limitation of motion, would be "duplicative," 
involving overlapping symptomatology.  Because no separate 
and distinct disability caused by degenerative changes is 
indicated by the medical evidence, a separate rating for 
arthritis is not available in this case.

Regarding the veteran's surgical scars, the Board notes that 
there is no objective evidence of a tender and painful scar, 
on either knee thus, a separate compensable evaluation is not 
warranted under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(1998).

In conclusion, the Board finds that the evidence supports an 
increased evaluation of the veteran's left knee disorder to 
60 percent disabling.  The Board likewise finds that the 
preponderance of the evidence is against an increased 
evaluation for the veteran's right knee disorder.  


ORDER

An increased evaluation of 60 percent, and no more, for total 
left knee arthroplasty is granted, subject to the laws and 
regulations governing the award of monetary benefits.

An increased evaluation for a right knee anterior cruciate 
ligament tear and overuse syndrome is denied.


REMAND

The Board finds that the veteran's claim of entitlement to 
total disability due to individual unemployability is well 
grounded, as it is plausible and capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  This finding 
is based on his assertion that symptomatology associated with 
his service-connected knee disorders and psychiatric disorder 
have increased in severity and has rendered him unemployable.  
Proscelle v. Derwinski, 1 Vet. App. 629 (1992); King v. 
Brown, 5 Vet. App. 19 (1993).  Once determined that a claim 
is well grounded, VA has a duty to assist in the development 
of evidence pertinent to the claim. 38 U.S.C.A. 
§ 5107(a). 

The veteran contends that he is entitled to a total 
disability evaluation due to unemployability.  He alleges 
that his service connected knee disorders render him unable 
to work.  His left knee disability evaluation is now 60 
percent disabling, while his right knee disorder is evaluated 
as 10 percent disabling and his dysthymic disorder is 
evaluated as 10 percent disabling.

Regarding entitlement to a total disability evaluation due to 
unemployability, the law provides that "[t]otal disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities: Provided, That ... if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more." 38 C.F.R. § 4.16(a) (1999).  To warrant a total 
disability rating based on individual unemployability, the 
veteran must have present "any impairment of mind or body 
which is sufficient to render impossible for the average 
person to follow a substantially gainful occupation." 38 
C.F.R. § 3.340 (1999).  

The VA will also grant a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the veteran is precluded from obtaining or maintaining 
any gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).  In 
making its determination, the veteran's age, as well as any 
nonservice-connected disabilities, is not to be considered as 
a factor. 38 C.F.R. § 4.19 (1999).

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the United 
States Court of Appeals for Veterans Claims (formerly United 
States Court of Veterans Appeals) (Court) referred to 
apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  In a pertinent precedent decision, the VA Office 
of General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled, without regards to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. 
Prec. Op. 75-91 ), 57 Fed. Reg. 2317 (1992).

In this case, after review of the record, the Board finds 
that further development is warranted.  In cases involving a 
total rating for compensation purposes based on individual 
unemployability there should be an examination of all 
service-connected disabilities.  A full examination of all 
current service-connected disabilities is warranted, to 
include a social and industrial survey, and RO consideration 
of all current service connected disabilities is necessary. 
The Board notes that the most recent VA examination of April 
1998 did contain an opinion that the veteran is 
orthopedically disabled from his current occupation.  
However, it is unclear whether the veteran is disabled from 
all forms of gainful employment due to his service connected 
disabilities, which now include a dysthymic disorder, in 
addition to his left and right knee disorders.  

Furthermore, the veteran's pending claim alleging secondary 
service connection for an ankle disorder is inextricably 
intertwined with the total rating, currently certified to the 
Board, it is hereby referred to the RO for disposition.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991) (all issues which 
are inextricably intertwined with an issue on appeal must be 
determined before the issue on appeal can be decided).  
Therefore, further action regarding the above-mentioned 
matters is required by the RO prior to appellate 
consideration.

In view of the foregoing, further appellate consideration is 
deferred and the case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for any 
service-connected left knee, right knee 
and psychiatric disorders, not already 
associated with the claims file.  After 
securing the necessary release, the RO 
should obtain these records.  All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999).

2.  The RO should request that a VA 
social and industrial survey be conducted 
in order to obtain information regarding 
the veteran's employment history.  
Documentation of the veteran's efforts to 
obtain employment and rejection thereof, 
past employment and reasons for 
termination should be obtained and 
associated with the veteran's claims 
folder.  His day to day functioning and 
activity level should be determined and 
recorded.

3.  The veteran should also be afforded 
the appropriate VA examinations to 
determine the extent and severity of his 
service connected disorders as they 
pertain to his claim of individual 
unemployability.  All objective findings 
and all subjective complaints should be 
legibly recorded.  Such tests as the 
examining physician deems necessary 
should be performed.  The claims folder 
and a copy of this remand should be made 
available and reviewed by the examiner 
prior to the examination of the veteran.  
The examiner(s) are also requested to 
evaluate and describe in detail the 
effect that these service-connected 
disabilities may have on the veteran's 
industrial capability.  The examiner(s) 
should review the veteran's entire 
medical history, prior to offering an 
assessment of industrial and social 
impairment directly due to his service-
connected disabilities.  The report of 
the examination(s) should include a 
complete rationale for all opinions 
expressed.

4.  Thereafter, the RO should undertake 
any other indicated development, to 
include consideration of the pending 
issue regarding service connection for an 
ankle injury, and readjudicate the issue 
of entitlement to a total disability 
rating based on unemployability due to 
service-connected disabilities.  On the 
issue of entitlement to a total 
disability rating based on 
unemployability due to service-connected 
disabilities, the RO should consider, if 
applicable, the provisions of 38 C.F.R. § 
4.16 (1999).

5.  If the determination remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case which summarizes 
the pertinent evidence, fully cites the 
applicable legal provisions and reflects 
the reasons for the decision reached.  
The veteran and his representative should 
be given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purpose of this REMAND is to further develop the record and 
the Board does not intimate any opinion, either factual or 
legal, as to the ultimate disposition warranted in this case.  
No action is required of the veteran until he receives 
further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 

